—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered February 17, 1998, convicting defendant upon his plea of guilty of the crime of attempted sodomy in the first degree.
In full satisfaction of a five-count indictment charging him with two counts of rape in the first degree, two counts of sodomy in the first degree and one count of endangering the welfare of a child, defendant, who was 17 years old at the time of the charged crimes, pleaded guilty to a reduced charge of attempted sodomy in the first degree. County Court refused to afford defendant youthful offender status and imposed an indeterminate sentence of 3V2 to 7 years in prison. Defendant now appeals, contending that the sentence imposed is harsh and excessive and that County Court abused its discretion in refusing to adjudicate him a youthful offender. Notwithstanding the guarded recommendation in favor of youthful offender treatment from both the District Attorney’s office and the Probation Department, given the serious nature of the instant crime wherein defendant sexually molested a 10-year-old child who had reason to trust him, we find no abuse of discretion in County Court’s refusal to grant defendant youthful offender status (see, People v Lloyd, 249 AD2d 623; People v Myatt, 248 AD2d 68, 72). Moreover, upon review of the record and the circumstances of this case, we do not find that the sentence imposed was harsh or excessive (see, id.).
Mercure, J. P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.